This proceeding on appeal was commenced August 2, 1932, by the filing of case-made and petition in error complaining of judgment of the court foreclosing a mortgage, but failing and refusing to render personal judgment against the defendants. On the 4th day of April, 1933, the plaintiff in error filed its brief herein. The defendants in error have filed no brief herein and have offered no excuse for their failure to do so.
Upon the authority of opinions of this court many times decided, one of the later cases of which is Peoria Life Ins. Co. v. Edwards, 163 Okla. 275, 21 P.2d 1058, it is not the duty of this court to search the record for some theory upon which to sustain the judgment of the lower court. The contention of plaintiff in error appears to be sustained by its brief. The cause is therefore reversed and remanded, with directions to the trial court to enter judgment in favor of the plaintiff below against the defaulting defendants, E.F. Bell and W.E. Hacker, and to sustain the motion for judgment on the pleadings against defendant Lillie M. Phillips as prayed by the plaintiff below, plaintiff in error herein.